2016 Tax Summary (1065)               COMMAND ARMS ACCESSORIES LLC   XX-XXXXXXX
Federal lnformation
Ordinary lncome (Loss) .......... .           $0
Schedule K lncome ltems ........ .            $0
Schedule K Deduction ltems ...... .           $0
Net lncome (Loss) .............. .            $0


State lnformation
State:   PA    Form:   20$/65

Total Tax ..................... .             $0
Overpayment .................. .              $0
Amount Applied ................ .             $0
Refund ....................... .              $0
Amount Due .................. .               $0
State:   PA    Form:   RCT-101

Total Tax ..................... .             $0
Overpayment .................. .              $0
Amount Applied ................ .             $0
Refund ....................... .              $0
Amount Due .................. .               $0
Form           1065                                               U.S. Return of Partnership lncome
                                                                                                                                                                                OMB No. 1545-0123


Department of the T reasury
Interna! Revenue Service
                                                      For calendar year 2016, or tax year beginning ------------- _           , ending    __________ ---------                   ~®16
                                                .,.     lnformation about Fonn 1065 and its se arate instructions is at www.irs. ov/form1065.
A           Principal business activity                    Name of partnership                                                                                        D   Employer identification number

WHOLESALE SALES                                          COMMAND ARMS ACCESSORIES LLC                                                                                            XX-XXXXXXX
B           Principal productor service                    Number, street, and room or suite no. lf a P.O. box, see the instructions.                                 E Date business started
                                              Type       3901 NE 12TH AVE, SUITE 400
                                               or
ARMS ACCESSORIES                                           City ortown                                          State                     ZIP code                                12/15/2010
                                              Print
e           Business cede number
                                                           Foreign country name                  Foreign provincelstatelcounty

423990                                                                                                                                                                $                            o
G            Check applicable boxes:           (1) O lnitial return (2) O Final return (3) O Name change (4)                                                              (5)    O Amended return
                                               (6) O Technical termination - also check (1) or (2)
H            Check accounting method:          (1) O Cash           (2) 0 Accrual          (3) O Other (specify)
             Number of Schedules K-1. Attach one for each person who was a partner at any time during the ta
J            Check if Schedules C and M-3 are attached . . . . . . . . . . . . . · . . . . . .

Caution. lnclude only frade or business income and expenses on fines 1a through 22
                1a Gross receipts or sales . . . . . . . .
                 b Returns and allowances . . . . . . . .
                 e Balance. Subtract line 1b from line 1a . .                                                                                                    1c                                o
    w           2 Cost of goods sold (attach Form 1125-A). . . . . . . . . .                                                                                     2
    E
    o
                3 Gross profit. Subtract line 2 from line 1e . . . . . . . . . .                                                                                 3                                 o
    (.)         4 Ordinary income (loss) from other partnerships, estates, and trusf                                                                              4
    s::::
                5 Net farm profit (loss) (attach Schedule F (Form 1040))                                                                                          5
                6 Net gain (loss) from Form 4797, Part 11, line 17 (attach                                                                                        6
                7 Other income (loss) (attach statement) . . . . .                                                                                                7
                8 Total income loss . Combine lines 3 throu h 7                                                                                                   8                                o
                9 Salaries and wages (other than to partners) (les"s.~ftiiploy                                                                                    9
    .Q
      "'e      1O Guaranteed payments to partners                 "                                                                                              10
     -~        11 Repairs and maintenance                                                                                                                        11
    ª          12 Bad debts . . . .                                                                                                                              12
     "'e
    .Q         13 Rent . . . . . .                                                                                                                               13
     o
     ~         14 Taxes and licenses                                                                                                                             14
    .S:
     <D        15 lnterest . . . . .                                                                                                                             15
     5
     (!)       16a Depreciation (if required, attach                                                                    16a
    !               b Less depreciatíon reported on F:-4.                                                               16b                                      16c                               o
    1/)                                                       1
    s::::      17      Depletion (Do not deduct ott"'                                                                                                            17
    o
 :;::;
    (.)
               18                                                                                                                                                18
    ::;¡
 "O
               19                                                                                                                                                19
    w          20                                                                                                                                                20
 o
               21                                                       own in the far ri ht column for lines 9 throu h 20 . . . . .                             21                                o
               22      Ordina                                        ·Subtract line 21 from line 8 . . . . . . . . . . . . . . .                                 22                                o
                                                              1fiilt 1 have examined this retum, including accompanying schedules and statements, and to the best of my knowledge
                                                              mplete. Declaration of preparer (other than general partner or limited liability company member manager) is based on all
                                                             any knowledge.
Sign                                                                                                                                                               May the IRS discuss this retum with
Here                                                                                                                                                               the preparer shown below (see
                                                                                                                                                                                    ~              D
                                                                                                                              ~
                                                                                                                                                                   instructions)?         Yes          No
                                   Signature of general partner or limited liability company member manager                        Date



Paid
                           Print!Type preparer's name

            DMITRIY GOYKHMAN
                                                                                  Preparer's signature                                    Date

                                                                                                                                                 2/6/2017
                                                                                                                                                                 Check          O    if
                                                                                                                                                                                            PTIN

                                                                                                                                                                 self-em lo ed         P00751025
Preparer     Firm's name    11> DMITRIY GOYKHMAN CPA PC                                                                                                          Firm's EIN      P. XX-XXXXXXX
Use Only     Firm's address 11> 230 WEST 38TH STREET, 14TH FL                                                                                                    Phone no.        212 913-0680
             Ci      NEWYORK                                                                                               State   NY                            ZIP cede        10018
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                       Form   1065    (2016)
HTA
Form 106s (2016)     COMMAND ARMS ACCESSORIES LLC                                                                                          XX-XXXXXXX            Pa e 2
'Scnedule B              Other lnformation
  1 What type of entity is filing this return? Check the applicable box:                                                                                   Yes      No
   a      D
       Domestic general partnership                            b           D
                                                                      Domestic limited partnership
      e   [Kj   Domestic limited liability company                     d   D    Domestic limited liability partnership
      e   D     Foreign partnership                                    f   D    Other   111>-


  2       At any time during the tax year, was any partner in the partnership a disregarded entity, a partnership (including
          an entity treated as a partnership), a trust, an S corporation, an estate (other than an estate of a deceased partner),
          ora nominee or similar person? . . . . . . . . . . . . . . . . . . . . . . . . . . . . ,                                                                  X
  3  At the end of the tax year:
   a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), tr
     tax-exempt organization, or any foreign government own, directly or indirectly, an interest of 50º{9:~b
     profit, loss, or capital of the partnership? For rules of constructive ownership, see instructions. ff'i~e',
     Schedule B-1, lnformation on Partners Owning 50% or More of the Partnership . . . . .                                                                          X
   b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the p
     the partnership? For rules of constructive ownership, see instructions. lf "Yes," attach
     on Partners Owning 50% or More of the Partnership . . . . . . . . . . . . . .                                                                          X
  4 At the end of the tax year, did the partnership:
   a Own directly 20% or more, or own, directly or indirectly, 50% or more of the tot~~~otfif
     entitled to vote of any foreign or domestic corporation? For rules of constructi'{$fiÓwnership
     complete (i) through (iv) below . . . . . . . . . . . . .                                                                                                      X
                                                                                                                    (iii) Country of         · (iv) Percentage
                            (i) Name of Corporation
                                                                                                                     lncorporation          Owned in Voting Stock




     b Own directly an interest of 20% or more, or own, direct                 · ctly, an interest of 50% or more in the profit, loss,
       or capital in any foreign or domestic partnership (inclu                      treated as a partnership) or in the beneficia!
       interest of a trust? For rules of constructive owner$1                           . lf "Yes," complete (i) through (v) below .                                X
                                                                                                                                                   (v) Maximum
                                                                                                  (iii) Type of          (iv) Country of      Percentage Owned in
                           (i) Na me of Entity
                                                                                                       Entity             Organization        Profit, Loss, or Capital




                                                                                                                                                           Yes     No
 5                                                                rtnership Level Tax Treatment, oran election statement under
                                                              ax treatment, that is in effect for this tax year? See Form 8893 for
    more details . . . . .,                                                                                                                                         X
 6  Does the partnership sat1                       following conditions?
  a The partnership's                           x year were less than $250,000.
  b The partnership'                           d of the tax year were less than $1 million.
  e Schedules K-1                       return and furnished to the partners on or befare the due date (including extensions)
    for the partners
  d The partnership is               d is not required to file Schedule M-3 . . . . . . . . . . . . . . . . . .                                             X
    lf "Yes," the partnership 1s not required to complete Schedules L, M-1, and M-2; ltem F on page 1 of Form 1065;
    or ltem L on Schedule K-1.
  7                                                                                                                                                                 X
  8       During the tax year, did the partnership llave any debt that was cancelled, was forgiven, or had the terms
          modified so as to reduce the principal amount of the debt? . . . . . . . . . . . . . . . . . . .                                                          X
  9       Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
          information on any reportable transaction? . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      X
1O        At any time during calendar year 2016, did the partnership have an interest in ora signature or other authority overa financia!
          account in a foreign country (such as a bank account, securities account, or other financia! account)? See the instructions for
          exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and Financia! Accounts (FBAR). lf "Yes,"
          enter the name of the foreign country.      111>-                                                                                                         X
                                                                                                                                                 Form   1065 (2016)
Form 1065 (2016)     COMMAND ARMS ACCESSORIES LLC                                                                               XX-XXXXXXX          Page   3
                     Other lnformation continued
                                                                                                                                              Yes     No
 11    At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
       transferor to, a foreign trust? lf "Yes," the partnership may have to file Form 3520, Annual Return To Report
       Transactions With Forei n Trusts and Recei t of Certain Forei n Gifts. See instructions . . . .                                                X
12a    Is the partnership making, or had it previously made (and not revoked), a section 754 election?. . . . . .                                     X
       See instructions for details regarding a section 754 election.
   b   Did the partnership make for this tax year an optional basis adjustment under section 743(b) ar 734(b)? lf "Yes,"
       attach a statement showing the computation and allocation of the basis adjustment. See instructions . . . . . .                                X
   e   Is the partnership required to adjust the basis of partnership assets under section 743(b) ar 734(b)
       substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined
       734 d ? lf "Yes," atta ch a statement showin the com utation and allocation of the basis ad'us                                                 X
 13    Check this box if, during the current ar prior tax year, the partnership distributed any property r
       like-kind exchange ar contributed such property to another entity (other than disregarded
       owned by the partnership throughout the tax year) . . . . . . . . . . . . . . .
 14    At any time during the tax year, did the partnership distribute to any partner a tenancy
       undivided interest in artnershi       ro e ? . . . . . . . . . . . . . . . .                                                                   X
 15    lf the partnership is required to file Form 8858, lnformation Return of U.S. Person
       Disre arded Entities, enter the number of Forms 8858 attached. See instructi
 16    Does the partnership have any foreign partners? lt "Yes," enter the number o
       lnformation Statement of Section 1446 Withholdin Tax, filed for this artners                                                            X
 17    Enter the number of Forms 8865, Return of U.S. Persons With Respect
       attached to this return. 111>-                O
18a    Did you make any payments in 2016 that would require you to file F                                                                             X
  b    lf "Yes," did ou ar will ou file re uired Form s 1099? . . . . .
 19    Enter the number of Form(s) 5471, lnformation Return of U.S. Pers                      t To Certain Foreign
       Corporations, attached to this return. 111>-                                                              o
 20                                                                                                                 o
 21
                                                                                                                                                      X
 22    Was the partnership a specified domestic entity r                       938 for the tax year (See the lnstructions for
       Form 8938? . . . . . . . . . . . . .                                                                                                           X
Designation of Tax Matters Partner (see instructions)
Enter below the general partner or member-manager d                     atters partner (TMP) far the tax year of this return:


              ~
                                                                                                    ~
 Name of
 designated                                                                      ldentifying
 TMP               ELDAD OZ                                                      number of TMP      f'          -1352

lf the TMP is an      ~
entity, na me                                                                    Phone number
of TMP re resentative                                                            ofTMP


Address of
designated
TMP
                                                                                                                  PA                    19020
                                                                                                                                      Form   1065 (2016)
Form 1065 (2016)            COMMAND ARMS ACCESSORIES LLC                                                                                  XX-XXXXXXX    Page 4
                                Partners' Distributive Share ltems                                                                          Total amount
                    1       Ordinary business income (loss) (page 1, line 22)                                                         1
                    2       Net renta! real estate income (loss) (attach Form 8825)                                                   2
                    3a      Other gross rental income (loss) . . . . . . . . .                            3a
                     b      Expenses from other rental activities (attach statement) .                    3b
                        e   Other net rental income (loss). Subtract line 3b from line 3a                                            3c                     o
     íi)            4       Guaranteed payments . . . . . . . . . .                                                                   4
      IJ)
      o             5       lnterest income . . . . . . . .                                                                           5
     -
     ..J
      (1)
      E
                    6       Dividends: a Ordinary dividends . . . . .
                                          b Qualified dividends . . . . .                                 Gb
                                                                                                                                     6a

      o             7       Royalties . . . . . . . . . . . . . . .
      <.>
     .E             8       Net short-term capital gain (loss) (attach Schedule O (Form 1065)) . .
                    9a      Net long-term capital gain (loss) (attach Schedule O (Form 1065)) . .
                      b     Collectibles (28%) gain (loss). . . . . . . . . . . . . . . .
                      e     Unrecaptured section 1250 gain (attach statement) .
                   10       Net section 1231 gain (loss) (attach Form 4797).
                   11       Other income (loss) (see instructions) Type D>-
      IJ)          12       Section 179 deduction (attach Form 4562) . . .                                                            12
      e:
      o            13a      Contributions . . . . . . . . . . . . . . .                                                              13a
     :;:::;
      <.>            b      lnvestment interest expense . . . . . . . .                                                              13b
      ::;
     "O               e     Section 59(e)(2) expenditures:      (1) Type 111>-                                                      13c 2
      (1)
     o               d      Other deductions (see instructions)     Type                                                             13d
       >.                                                                                                                            14a
       o           14a      Net earnings (loss) from self-employment .
~a.
Qi     E
         e    Q)
                     b      Gross farming or fishing income . . . . .                                                                14b
cn w E               e      Gross nonfarm income . . . . . . . . . . .                                                               14c
                   15a      Low-income housing credit (section 420)(5)) .                                                            15a
                     b      Low-income housing credit (other) . . . . .                                                              15b
                     e      Qualified rehabilitation expenditures (rental r                                                          15c
                     d      Other renta! real estate credits (see instruc ·                                                          15d
                     e      Other rental credits (see instructions)                                                                  15e
                     f      Other credits (see instructions)                                                                         15f
                   16a Name of country or U.S. possessio
                     b                                                                                                               16b
      111
      e:             e Gross income sourced at pa                                                                                    16c
      o
     :;:::;            Foreign gross income sour
       <.>
       m             d Passive category .,.. ___ _                           eneral category lil> _______________ _ f Other .,..     16f
      111
      e:               Deductions allocated and                            ner level
      ~
                                                                                     h Other . . . . . . . .                         16h
     l-
      e:
                     g                                                                                                     .  ""'
                                                                     t partnership leve! to foreign source income
      C>
     -~                                                         ___      j DGeneral catego!Y-."" ________________ k Other li"'-     16k
      o                                                              Paid         Accrued LJ . . . . . . .                           161
     u.
                    m                                        redit (attach statement)                                               16m

                                                                                                                                     17a
                                                                                                                                     17b
                                                                                                                                     17c
                                                   mal properties-gross income                                                       17d
                                                ermal properties-deductions                                                          17e
                     f                          attach statement                                                                     17f
      e:           18a      Tax-exempt interest income                                                                               18a
      o              b      Other tax-exempt income . . . .                                                                          18b
     :;:::;
      m              e      Nondeductible expenses . . . .                                                                           18c
      ...
      E
                   19a      Distributions of cash and marketable securities                                                          19a
     .Ee:            b      Distributions of other property                                                                          19b
      ...
      (1)          20a      lnvestment income . . .                                                                                  20a
     ....
     .e:
     o
                     b      lnvestment expenses . .                                                                                  20b
                     e      Other items and amounts attach statement . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               Form   1065 (2016)
Form 1065 (2016)        COMMAND ARMS ACCESSORIES LLC                                                                              XX-XXXXXXX        Page   5
Anal sis of Net lncome Loss
  1     Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
        Schedule K, lines 12 through 13d, and 161      . . . . . .     . . . . . .        . . . . . .                                                o
  2     Analysis by                                      (ii) Individual    (iii) Individual                       (v) Exempt              (vi)
                                      (i) Corporate                                             (iv) Partnership
        partner type:                                        (active)            (passive)                         Organization       Nominee/Other


                   artners
                             Balance Sheets er Books                         Beginning of tax year                        End of tax year
                                As sets                                    (a)                   (b)                                          (d)
  1     Cash
  2a    Trade notes and accounts receivable
   b    Less allowance for bad debts                                                                                                                       o
  3     Inventaries . . . . . . .
  4     U.S. government obligations . . . . . . . . . .
  5     Tax-exempt securities . . . . . . . . . . . . .
  6     Other current assets (attach statement) . . . . . .
  7a    Loans to partners (or persons related to partners). .
   b    Mortgage and real estate loans . . . . . . . . .
  8     Other investments (attach statement) . . . . . . .
  9a    Buildings and other depreciable assets .
    b   Less accumulated depreciation                                                                                                                    o
 1Oa    Depletable assets . . . . .
    b   Less accumulated depletion .                                                                                                                     o
 11     Land (net of any amortization)
 12a    Intangible assets (amortizable only)
    b   Less accumulated amortization                                                                                                                    o
 13     Other assets (attach statement) .
 14     Total assets . . . . . . . . .                                                                     o                                             o
                     Liabilities and Capital
 15     Accounts payable . . . . . . .
 16     Mortgages, notes, bonds payable in less than 1 ye'"\
 17     Other current liabilities (attach statement)
 18     Ali nonrecourse loans . . . . . . . .
 19a    Loa ns from partners (or persons related to pa
   b    Mortgages, notes, bonds payable in 1 y
 20     Other liabilities (attach statement)
 21     Partners' capital accounts . .
 22     Total liabilities and capital . .                                                                  o                                             o
Schedule M-1              Reconciliati .·                    ss) per Books With lncome (Loss) per Return
                         Note. The partners                uired to file Schedule M-3 (see instructions).
   1    Net income (loss) per books . . .                                     6   lncome recorded on books this year not included
   2    lncome included on Se       le K, lines 1                                 on Schedule K, lines 1 through 11 (itemize):
        5,6a, 7, 8, 9a, 10, and 1,                                               a   Tax-exempt interest       $
        books this year (it .
   3    Guaranteed pay
        insurance) . .
   4    Expenses recor
        included on Sche
        13d, and 161 (itemize):
    a Depreciation    $ ------------------------------
    b Travel and entertainment    $
   5 Add lines 1 throu h 4
                      ~~~~~~~~~~~~~..._~~~~--'-~~'----'-'-~-'-~~~~~~~-'---.;;_.;;.__:.._;__,_~~~~--=-


 e e u e M2
Shdl      -               Analvs1s of Partners' Caoita Accounts
   1    Balance at beginning of year
   2    Capital contributed:   a Cash
                               b Property
   3    Net income (loss) per books
   4    Other increases (itemize): ___________________ _
   5    Add lines 1 throuqh 4
                                                                                                                                      Form   1065 (2016)
Fonn   7004
(Rev. December 2016)
                                        Application for Automatic Extension of Time To File Certain
                                          Business lncome Tax:, lnformation, and Other Returns                                                                          OMB No. 1545-0233
Department of the Treasury                                   File a separate application for each return.
                                                                  lliD>
lntemal Revenue service           11»   lnformation about Form 7004 and its se arate instructions is at www.irs. ov/form7004.
                          Name                                                                                                                         ldentifying number

                      COMMAND ARMS ACCESSORIES LLC                                                                                                                 XX-XXXXXXX
Print                     Number, street, and room or suite no. (lf P.O. box, see instructions.)
or                    3901 NE 12TH AVE, SUITE 400
Type                   City, town, state, and ZIP cede (lf a foreign address, enter city, province or state, and country (follow the country's practice fer entering postal cede)).

                      POMPANO BEACH, FL 33064
Note: File re      uest for extension b the due date of the return for which the extension is ranted. See instructions be
                 Automatic Extension for C Cor orations With Tax Years Endin
  1a     Enter the form code for the return listed below that this application is for.                        . .
Application                                                                          Form          Application                                                                        Form
Is For:                                                                              Code          Is For:                                                                            Code
Form 1120                                                                             12            Forrri 112o~ND                                                                     20
Form 1120-C                                                                            34                                                                                              21
Form 1120-F                                                                            15                                                                                              22
Form 112ocFSC                                                                          16                                                                                              23
Form 1120-H                                                                            17                                                                                              24
Form 112o~L                                                                            18                                                                                              26
                                                                                       19
                 Automatic Extension for Certain Estates and Trust
  b      Enter the form code for the return listed below that this application i
Application                                                                                                                                                                           Form
Is For:                                                                                                                                                                               Code
  Form 1041 estate other than a bankru te estate                                                                                                                                       05
                 Automatic Extension for Entities Not Usi
                                                                                                                                                                                        09
                                                                                                                                                                                      Form
                                                                                                      or:                                                                             Code
                                                                                                   Fórm 112();.ND section4951taxes                                                     20
                                                                                                   Form 1120-PC                                                                        21
                                                                                                   Form• 1120-POL                                                                      22
                                                                                                   Form 1120-REIT                                                                      23
                                                                                                   Form 1120-RIC                                                                       24
                                                                                                   Form 11208                                                                          25
Form    1065                                                                                       Form 1120-SF                                                                        26
Form    1065-B                                                                                     Form 3520-A                                                                         27
Form    1066                                                                                       Form 8612                                                                           28
Form    1120                                                                                       Form 8613                                                                           29
                                                                                                   Form8725                                                                            30
                                                                                                   Form 8804                                                                           31
                                                                                                   Form 8831                                                                           32
                                                                                                   Form 8876                                                                           33
                                                                                                   Form8924                                                                            35
                                                                                                   Form 8928                                                                           36
                                                                          orations With Tax Years Endin June 30. See instructions.
                                                    urn listed below that this application is for . . .
Application                                                                                        Application                                                                        Form
Is For:                                                                                            Is For:                                                                            Code
Form 1120                                                                                           Form 1120-ND section 4951 taxes                                                    20
Form 1120-C                                                                                         Form 1120-PC                                                                       21
Form 1120-F                                                                                        Form 1120-POL                                                                      22
Form1120-FSC                                                                                        Form 1120-REIT,                                                                   23
Form 1120-H                                                                            17           Forrri 1120-RIC                                                                   24
Form 1120~L                                                                                                                                                                           26
Form 1120-ND                                                                           19
For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                                                                   Fonn   7004 (Rev. 12-2016)
HTA
Form 7004 (Rev. 12-2016)   COMMAND ARMS ACCESSORIES LLC                                                            XX-XXXXXXX         Page   2
i@i!ji         All Filers Must Complete This Part
 2  lf the organization is a foreign corporation that does not have an office or place of business in the United States,
    check here. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
3   lf the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
    check here        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    lf checked, attach a statement listing the name, address, and Employer ldentification Number (EIN) for each member
    covered by this application.
4   lf the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here. . . . 11>-     D
5 a The application is for calendar year 20 _!~- , or tax year beginning ______________ , 20 ·--- , ancj1ending _____________ , 20
     b Short tax year. lf this tax year is less than 12 months, check the reason:     D   lnitial return         Final return
       D    Change in accounting period       D     Consolidated return to be filed   D   Other (s             ns-attach explanation)


6       T entative total tax . . . . . . . . . . . .                                                                              o
7       Total payments and credits (see instructions) .                                                    7                      o
8       Balance due. Subtract line 7 from line 6 see instructions .                                        8                      o
                                                                                                                 Form   7004 (Rev. 12-2016)
SCHEDULE 8-1
                                               lnformation on Partners Owning 50% or
(Form 1065)
(Rev. December 2011)                                   More of the Partnership                                                                      OMB No. 1545-0099

Department of the Treasury
Internar Revenue Service                           11>-   Attach to Form 1065. See instructions on back.
Name of partnership                                                                                                        Employer identification number (EIN)

COMMAND ARMS ACCESSORIES LLC                                                                                             XX-XXXXXXX

IQMll             Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 3a)
Complete columns (i) through (v) below far any fareign or domestic corporation, partnership (including any entity treated as a
partnership), trust, tax-exempt organization, or any fareign government that owns, directly or indirectly, an ·' erest of 50% or more in
the profit, loss, or capital of the partnership (see instructions).
                                                                                                                                                         (v) Maximum
                                                                   (ii) Employer
                                                                                                                                                     Percentage Owned
                       (i) Name of Entity                      ldentification Number       (iii) Type of Entity
                                                                                                                                                      in Profit, Loss, ar
                                                                        (if any)
                                                                                                                                                             Capital




1@111
Complete columns (i) through (iv) below far any individ                                   ns, directly or indirectly, an interest of 50% or more
in the profit, loss, or capital of the partnership (see ins

                                                                                                                                                       (iv) Maximum
                                                                                                                                                   Percentage Owned in
                (i) Name af Individual ar Estate                                            (iii) Cauntry af Citizenship (see instructians)             Prafit, Lass,
                                                                                                                                                          ar Capital



ELDAD OZ                                                                               United States                                                             50.000%

MOSHE OZ                                                                               United States                                                             50.000%




For Paperwork Reduction Act Notice, see the lnstructions for Form 1065.                                                            Schedule B-1 (Fonn 1065) (Rev. 12-2011)
HTA
COMMAND ARMS ACCESSORIES LLC
3901 NE 12TH AVE, SUITE 400
POMPANO BEACH, FL 33064



September 4, 2019

ELDAD OZ
3806 BENSALEM BLVD
BENSALEM, PA 19020




RE: COMMAND ARMS ACCESSORIES LLC
    XX-XXXXXXX

Enclosed is your current year Schedule K-1 (Form 1065 .               . -referenced account. The amounts
shown are your distributive share of the partnership's inco           lons and credits incurred during the
year and are to be reported on your income tax ·· rn. The a       nts may differ from the distributions you
actually received during the year. The differen ·    y be due to a number of factors including the allocatior
of fees or other deductions, exclusion of tax         iQcome, ora variance between your taxable year and
that of the partnership.                               ·


lf applicable, state tax information h                  to the K-1. Since income tax requirements vary from
state to state, the presentation of th                 ation will be different for each state. The information
provided is based on your stat ,:: ir              m our records. lf information for your state of residence is
not listed, please contact us

                          l'.:-..,"
lf you have any question~::. -..·,~;;-;\?~:
                                              information, please call


Sincerely,




ELDAD O
                                                                                                                                                                        651113
                                                                                             O      Final K-1               O      Amended K-1                    OMB No. 1545-0123


                                                                       ~@16
Schedule K-1                                                                                                    Partner's Share ofCurrent Year lncome,
(Form 1065)                                                                                                     Déductions Credits and Other ltems
Department of the Treasury                      For calendar year 2016, or tax                   Ordinary business income (loss)         15      Credits
lntemal Revenue Service                         year beginning _ _ _ _ _ _ , 2016

                                                   ending -~-----, 20                    2       Ne! rental real estate in come (loss)
Partner's Share of lncome, Deductions,
Credits, etc.       ... See back offonn and separate instructions.                       3       Other net rental income (loss)           16     Foreign transactions


                       lnformation About the Partnershi                                  4       Guaranteed payments
  A     Partnership's employer identification number
  XX-XXXXXXX                                                                             5       lnterest income
  B     Partnership's name, address, city, state, and ZIP code
                                                                                         Ga      Ordinary dividends
  COMMAND ARMS ACCESSORIES LLC
  3901 NE 12TH AVE, SUITE 400                                                            Gb
  POMPANO BEACH, FL 33064
  C    1RS Center where partnership filed return                                         7       Royalties
  e-file
  D    O        Check if this is a publicly traded partnership (PTP)                     8


                       lnformation About the Partner                                                                                     17      Altematíve mínimum tax (AMT) ítems
  E    Partner's identifying number                              Partner:
  XXX-XX-1352
  F    Partner's name, address, city, state, and ZIP code
  ELDAD OZ
  3806 BENSALEM BLVD
  BENSALEM, PA 19020                                                                                                                     18      Tax-exempt income and
                                                                                                                                                 nondeductible expenses

  G    O        General partner or LLC                 [X]                                       Other income (loss)
                member-manager                                member

  H    [KI      Domestic partner                       D
  11   What type of entity is this partner?
                                                                                                                                          19     Distributions
  12   lf this partner is a retirement plan (IRNSEP/Keogh/e
                                                                                                ·section 179 deduction
  J    Partner's share of profit, loss, and capital (see
                           Beginning                                                    13       Other deductions
       Profit                        50.000000°                                                                                          20      Other infonmation
       Loss                          50.00000
       Capital


  K    Partner's share of Jiabilities a
       Nonrecourse . . . .                                                              14      Self-employment eamings (loss)
       Qualified nonrecours
       Recourse . . . .


  L    Partner's capital ac                                                               *See attached statement for additional information.

                                                     $ _ _ _ _ _ _ _ _ _ _ __
                                                     $ _ _ _ _ _ _ _ _ _ _ __
       Curren! year increase (decrease). .                                                >.
                                                     $__,__ _ _ _ _ _ _ _ _ __,_         e
       Withdrawals & distributions .
                                                     $ _ _ _ _ _ _ _ _ _ _ __
                                                                                         o
       Ending capital account .                                                           ID
                                                                                          (/)
                                                                                         :::>
                                                                                         en
       0        Taxbasis      O     GAAP      D     Section 704(b) book                  a::
                                                                                         ,_
       D        Other (explain)                                                          o
                                                                                         u..
  M    Did !he partner contribute property with a built-in gain or loss?
       O        Yes           [KI No                                   .
              lf "Yes," attach statement (see instructions)
For Papeiwork Reduction Act Notice, see lnstructions for Fonm 1065.              IRS.gov/fonm1065                                                   Schedule K-1(Fonm1065) 2016
HTA
COMMAND ARMS ACCESSORIES LLC
3901 NE 12TH AVE, SUITE 400
POMPANO BEACH, FL 33064



September 4, 2019

MOSHE OZ
DOC HERZEL, BLDG 8 APT 203
TELAVIV
Israel




RE: COMMAND ARMS ACCESSORIES LLC
    XX-XXXXXXX

Enclosed is your current year Schedule K-1 (Form 1065                  -referenced account. The amounts
shown are your distributive share of the partnership's inca           1ons and credits incurred during the
year and are to be reported on your income tax       rn. The a    nts may differ from the distributions you
actually received during the year. The differen      y be due to a number of factors including the allocatior
of fees or other deductions, exclusion of tax         income, ora variance between your taxable year and
that of the partnership.


lf applicable, state tax information h               to the K-1. Since income tax requirements vary from
state to state, the presentation of th              ation will be different for each state. The information
provided is based on your stat                  m our records. lf information for your state of residence is
not listed, please contact us


lf you have any questioñ                   information, please call


Sincerely,




ELDAD O
                                                                                                                                                                          651113
                                                                                              O       Final K-1                O     Amended K-1                    OMB No. 1545-0123

Schedule K-1                                                                                                      Partner's Share of Current Year lncorne,
(Form 1065)                                                             ~®16                                      Deductfons Credits and Other ltems
Department of !he Treasury                       For calendar year 2016, or !ax                    Ordinary business income (loss)         15      Credits
Interna! Revenue Service                         year beginning - - - - - - - , 2016
                                                      ending - - - - - - - , 20           2        Net renta! real estate in come (loss)
Partner's Share of lncome, Deductions,
Credits, etc.       ¡¡.. See back offonn and separate instructions.                       3        Other ne! renta! in come (loss)          16     Foreign transactions


                        lnformation About the Partnershi                                  4        Guaranteed payments
  A     Partnership's employer identification number
  XX-XXXXXXX                                                                              5        lnterest income
  B     Partnership's name, address, city, state, and ZIP code
                                                                                          6a       Ordinary dividends
  COMMAND ARMS ACCESSORIES LLC
  3901 NE 12TH AVE, SUITE 400                                                             6b
  POMPANO BEACH, FL 33064
  C     1RS Center where partnership filed return                                         7        Royalties
  e-file
  D    O         Check if this is a publicly traded partnership (PTP)                     8


                        lnfonnation About the Partner                                                                                      17      Altemative mínimum tax (AMT) items
  E     Partner's identifying number                             Partner: 2
  FOREIGNUS
  F     Partner's name, address, city, state, and ZIP code
  MOSHE OZ
  DOC HERZEL, BLDG 8 APT 203
  TELAVIV                                                                                                                                  18      Tax-exempt income and
  Israel                                                                                                                                           nondeductible expenses

  G    D         General partner or LLC
                 member-manager

  HD             Domestic partner


  11   What type of entity is this partner?
                                                                                                                                            19     Distributions
  12    lf this partner is a retirement plan (IRNSEP/Keogh/e
                                                                                                   Section 179 deduction
  J     Partner's share of profit, loss, and capital (
                            Beginning                                                    13        Other deductions
        Profit                                                                                                                             20      Other information
        Loss
        Capital


  K     Partner's share of liabilities a
       Nonrecourse . . . . .                                                             14        Self-employment eamings (loss)


        Recourse . .


  L    Partner's capital ac                                                                 *See attached statement for additional information.



       Curren! year increase (decrease).        . .    $ ------------                     -"='
                                                                                           e
       Withdrawals & distributions.                    $ ~----------~                     o
       Ending capital account. . . . .                                                     Q)
                                                                                           (/)
                                                                                          :::::>
       [K]       Taxbasis      O     GMP       D       Section 704(b) book
                                                                                          Cf)
                                                                                          o:::
       D         Other (explain)
                                                                                           '-
                                                                                           º
                                                                                          LL

  M    Did the partner contribute property with a built-in gain or loss?

       O         Yes           [KJ No
               lf "Yes," attach statement (see instructions)
For Paperworik Reduction Act Notice, see lnstructions for Fonn 1065.              IRS.gov/form1065                                                    Schedule K-1 (Fonn 1065) 2016
HTA
    COMMAND ARMS ACCESSORIES LLC                                                                                XX-XXXXXXX
 The following questions should be answered in the context of the FEDERAL return being electronícally filed.
 Responses for state efiles are below.



 Check ("x") thís column to see more information, when available.                                                                         1041
~ Name of signing officer ar fiduciary _    . ELDAD                       OZ
   SSN/EI N of signing officer or fiduciary ·~.=:=~=:--~-:---:---:-~-:---:---:--".11111~1~3~5~2~====                                       V

        lf a financia! institution is the fiduciary then the financia! institution's name should be entered.



O   Total lncome from Prior Year return _                                                                         V

O   Enter total number of K-1's.                                                                            2

O   lf claiming deduction for Salary & VVages on current year return, mark this box                  O
    and enter the num ber of W2's reported to SSA for this tax year.

O   lf claiming Compensation of Officers on current year return, mark this box                       O
    and enter the number of -officers .

O   Parent Company Name .
    Parent Company EIN.

O   Business's Primary Physical Address:
    Street
    Line 2
    City
    Country

O   Grantor Name .
    Grantor SSN .                                                                                                                          V

D                    a~of the following forms this entity is required to file.
    IQdicate which, if
- - O ?20     O   990 L._J 1 042                                             "·

    0940      0941       0943         0944   0945                                                                             V       V    V

LJWere estimated tax payments made for this entity towards the curre
--Oves            O
                 No                                                                                                           V       V    V
    Note: For EFTPS Confirmation Number, if more than 1 O digits, enter thef
    First Payment, regardless of quarter or date paid.               /:;~-,~
       Method            Direct DebiUACH        Cash          Check\·>'°       EFTPS
                                  O              O                  ..          O
       Amount paid with first quarter .
       Date payment was requested to be debited .
          Far Cash payments, date cash was deposited.
       Last 4 digits of account number for Direct Deb·
       EFTPS Confirmation Number .
    Note: For EFTPS Confirmation Number, if more t
    Last Payment, regardless of quarter or d
    Do NOT use if only one estimated paymen
       Method            Direct DebiUACH                                       EFTPS
                                  O                                             O
       Amount of Jast payment .


                                                                                           date on check.


       EFTPS Confirmation


Pennsylvania

The following questions sh                             e context of the Pennsylvania return being electronically filed.
                             t;
                                                                                                                 Form famil       a
Check ("x") this colum                                                                                           65*      1120            1041
O Name of signing                                                               oz
  SSN/EIN of sig                                                                              1352                V           V       V    V

O   Total lncome fr

O   Enter total num                                                                                         2

O   lf claiming deductio       ary & VVages on current year state return, mark this box              O
    and enter the number of VV2's reported to SSA fer this tax year.                                        o

O   lf claiming Compensation of Officers on current year state return, mark this box                 O
    and enter the number of officers .                                                                      o
O   Parent Company Name .
    Parent Company EIN .

O   Business's Primary Physical Address:
    Street
    Line 2
    City    --------------------~-----St                                             Zip
    Country                              Province - - - - - - -                 Postal Code - - - - - - -

O   Grantor Name .
    Grantor SSN .

LJ'lf\l_ere estimated tax payments made far this entity towards the current tax year's liability?
--Oves            O   No
                                                                           1606016044




PA-20S/PA-65                                           2016 Pennsylvania
(05-16) (Page 1 of 3)                    PA S Corporation/Partnership lnformation Return                                            Extension Requested     y
                                                   ENTER ONE LETTER OR NUMBER IN EACH BOX.
                                                                                                                                    lnitial Year            N

                                                                                                                                                            y
                Filing Status:        PA-205        N       PA-65          y             P-S KOZ            N
                                                                                                                                                            N
450603839                e          0823131                   423990                N            lnactive
                                                                                                                                                            N
COMMAND ARMS ACCESSORIES LLC
                                                                                                                                    Method of Accounting:   A
                                                                                                                                    A=Accrual, C=Cash,
                                                                                  Fiscal Year:         N                            O=Other, Describe


3901 NE 12TH AVE SUITE 400
                                                                                                                                    began in PA      12152010
POMPANO BEACH                                 FL      33064


Part l. Total Taxable Business lncome (Loss) from Operations
1a   Taxable Business lncome (Loss) from Operations Everywhere                                                                1a                            o
1b   Share of Business lncome (Loss) from Ali Other Entities                                                                  1b                            o
1c   Total lncome (Loss). Add Une 1a and Une 1b                                                                               1c                            o
1d   Previously Disallowed CNI Deductions - PA S Corporations                                                                 1d                            o
1e   Total Adjusted Business lncome (Loss). Subtract Une 1,c(                                                                 1e                            o
Part 11. Apportioned/Allocated PA -Taxable               Busines~'.
2    Net Business lncome (Loss)                                                                                               2a                            o
     (2a   =Outside PA)      (2e   =PA Source)                                                                                2e                            o
2    Share of Business lncome (Loss) from Other E,:nt'                                                                        2b                            o
     (2b   = Outside PA)     (2f = PA Source)                                                                                 2f                            o
2    Previously Disallowed PA Source CNI D                                                                                    2c                            o
     (2c   =Outside PA)      (2g   =PA Source)                                                                                2g                            o
2    Calculate Adjusted/Apportioned Ne                                                                                        2d                            o
     (2d   = Outside PA)     (2h   = PA Sou                                                                                   2h                            o

                                                                                                                             3                              o
4                                                                                                                            4                              o
5                                                                                                                            5a                             o
     (5a   =Outside P                                                                                                        5b                             o
6    Rent/Royalty Ne                                                                                                         6a                             o
     (6a   =Outside PA                                                                                                       6b                             o
7    Estates or Trusts In'                A Schedule J                                                                       7a                             o
     (7a   =Outside PA) (7b =PA Source)                                                                                      7b                             o
8    Gambling and Lottery Winnings (Loss) from PA Schedule T                                                                 8a                             o
     (8a = Outside PA) (8b = PA Source)                                                                                      8b                             o
9    Total Other PA PIT lncome (Loss)                                                                                        9                              o
     SUBMIT ALL SUPPORTING SCHEDULES

                                                                               Page 1of3
                                                                                                      EC        OFFICIAL USE ONLY             FC


L                  111111111111111111~1! 1~t1~~1~1!w1i111111111111111111                          [IJI 1 1111 l[IJ
                                                                             1606116059
                     PA-20S/PA-65 - 2016
                     (05-16) (Page 2 of 3)



450603839                   e          COMMAND ARMS ACCESSORIES LLC


Part IV. Total PA S Corporation or Partnership lncome (Loss)
1O     Total lncome (Loss) per Books and Records                                                                                             o
11     Total Reportable income (Loss). Add Lines 1e and 9 or Add Lines 2h and 9                                                              o
12     Total Nontaxable/Nonreportable lncome (Loss). Subtract Line 11 from Line 1O                                                           o
Part V. Pass Through Credits -See the PA-20S/PA-65 instructions
13a    Total Other Credits. Submit PA-20S/PA-65 Schedule OC                                                                                  o
13b    Residen! Credit                                                                                                                       o
14a    PA 2016 Quarterly Tax Withholding/Extension Payments far Nonresident Owners                                                           o
14b    Final Payment of Nonresident Withholding Tax                                                                                          o
14c    Total PA lncome Tax Withheld Add Lines 14a and 14b                                                                                    o
Part VI. Distributions - 8ee the PA-208/PA-65 instructions
           Partnerships Only
15    Distributions of Cash, Marketable Securities, and Property                                                           15                o
16    Guaranteed Payments far Capital or Other Services                                                                    16                o
17    Ali Other Guaranteed Payments far Services Rendered                                                                  17                o
18    Guaranteed Payments to Retired Partners                                                                              18                o
           Distributions - 8ee the PA-208/PA-65 instructions
           PA S Corporations Only
19    Distributions from PA Accumulated Adjustments Account                                                                19                o
20    Distributions of Cash, Marketable Securities, and Property ./                                                        20                o


Part Vil. Other lnformation-8ee the PA-208/PA-:
                                                                                   ~artnership or in any fareign entity that
                                                           (

      During the entity's tax year, did the entity own.any                                                                                   N
                                                       .('<',
      was disregarded asan entity separate fromJt_$;owner                     ral regulations Sections 301.7701-2 and 301.7701-3?
      lf yes, submit statement.                     i• •

2     Does the entity have any tax-exempt                                                                                                2   N
3                                                                      olders (outside the U.S.)? lf yes, submit statement.              3   y
4     Was there a distribution of prope                              sale or death) of a partner/member interest                         4   N
      during the tax year? (Partnership onl


5                                                            orne as originally reported far any prior period? lf yes, indicate
                                                          final IRS determination paperwork.                                             5   N
6                                                    s or ownership in a fareign bank account? lf yes, submit statement.                 6   N
7     Is this entity invo                         "'saction, listed transaction, or registered tax shelter within this return?           7   N
      lf yes, submit st


8                                         ship have other partnerships as partners?                                                      8   N
9     Has the entity sold any tax credits? lf yes, submit statement.                                                                     9   N
1O    Has the entity changed its method of accounting far federal income tax purposes during this tax year? lf yes,                     10   N
      submit federal Form 3115.
11    Has the entity entered into any like-kind exchanges under IRC Section 1031? lf yes, submit federal Form 8824.                     11   N
12    PA Apportionment as reported on PA-20S/PA-65 Schedule H-Corp                                                                12   0000000

                                                                             Page 2 of 3


                    11111111111111111 q1~ ~I~ ~~ I~~ ~1~111111111111111111
L                                                                                                                         1606116059
                                                                                      1606216065
                             PA-20S/PA-65 - 2016
                             (05-16) (Page 3 of 3)



450603839                          e               COMMAND ARMS ACCESSORIES LLC

Part VIII. PA S Corporations Only - Accumulated Adjustments Account (AAA) and Accumulated Earnings and Profits (AE&P)
                                                                                                                                                AAA                                AE&P
        Balance at the beginning ofthe taxable year.                                                                                                                                         o
2       Total reportable income from Part IV, Line 11                                                                        2                                                      N/A
3       Other additions. Submit an itemized statement.                                                                       3                                                               o
4       Loss from Part IV, Line 11                                                                                           4                                                      N/A
5       Other reductions. Submit an itemized statement.                                                                      5                                                               o
6       Sum of Lines 1 through 5                                                                                             6                                                               o
7       Distributions                                                                                                                                                                        o
8       Balance at taxable year-end. Subtract Line 7 from Line 6.                                                                                                                            o
Part IX. Ownership In Pass Through Entities lf the entity received income (loss) fro                                                             pership, estate or trust, limited
liability company or any other pass through entity including a qualified subchapter S subsid.                                                    he FEIN, name and
address far each entity. lf additional space is needed, submit a separate statement. lf the i                                               m a QSSS, enter "yes" in the QSSS box.


                      FEIN                      QSSS




A


B



e

D




Part X. Signature and Verification
                                                                      accompanying schedules and statements, and to the best of my knowledge and belief, it is true, correct and complete.
                                                                   r has any knowledge.
Print!Type name o! general partner, principal                          Slgnature of general partner, principal                      Date                       Daytime Phone no.
officer or authorized indi\~dual                                       officer or authorized individual

ELDAD OZ                                                                                                                                                     2159499944
Paid Preparer's Use
Printffype preparer's name                                             Preparer's signature                                         Date                      Check if

                                                                                                                                           020617
                                                                                                                                                              se~-employed
                                                                                                                                                                                    D
                                                                                                                                                               Daytime Phone no.

Firm's address                                                                                         NEW YORK              NY 10018                        2129130680
                                                                                                                                     Preparer's PTJN                     Firrn's FEIN



                                                                      E-File Opt Out                             N                P00751025                        264212393
                                                                                                                         1
                                                                                          Page 3 of 3


                            111111111111111111~1! w1!1~~1~1!~11111111111111111111
L                                                                                                                                              1606216065
                                                                                               1010016166
                   1111111111111111111111111111111111111111111111111111 llll llll
                                     1010016166
                                                                                                                                         DEPARTMENT USE ONLY
                           RCT-101 cos-1s¡ PAGE 1OF4
                           PA CORPORATE NET INCOME TAX REPORT
                                                                                                                                  2016
 IRS Filing Type              A= 1120             B   = 1120S        C   = Other          e
STEPA
Tax Year Beginning                               01012016                        Tax Year Ending                         12312016

STEP B
Amended Report                                   N           52-53 Week Filer                     N           First Report                                                    apd Change                      N
Federal Extension Granted                        y           Address Change                       N           KOZ/EIP/SDA Credit                                     S   CorP~~~able Built-in Gains           N
                                                             Change Fed Group                     N                                                                  Regulated lnv. Co./                      N
                                                                                                                                                                     Sub Paragraph 18
STEPC
Revenue ID                                       O8 2 3131     Paren! Corporation EIN
Federal EIN                                      450603839
Business Activity Code                           423990
Corporation Name                                 COMMAND ARMS ACCESSORIES
Address Line 1                                   3901 NE 12TH AVE SUITE
Address Line 2
City                                             POMPANO BEACH
Sta te                                           FL
ZIP                                              33064


STEP D: PA CORPORATE NET INCOME TAX
                                                                                                                                                                                       STEP E:
                                                                                                                                                                          Payment Due/Overpayment
                                   A. Tax Liability                                                                                                                         Calculation~  A minus B minus C
                                                                                                                                      C. Restricted
                                  from Page 2                                                                                                                                        See instructions.
                                                                                                                                         Credits
                           (can not be less than zero)




CNI                                                         o                                                o                                                o                                         o


STEP F: Transfer/Refund Metttli                                                                                                   E-File Opt Out (See instructions.)                                N


                          o

                          o

                                                        ust sign affirmation below)

NAME                      ELDAD OZ
PHONE                     2159499944                                                                                                                                      FORM                      1833
EMAIL                     ELDADOZ1@GMAIL.COM                                                                                                                              BARCODE                   0000

11 amrm under penalties presclibed by law, this report, including any accompanying schedules and statements, has bean examined by me and to the best of my knowledge and belief
 is a true, correct and complete report. lf this report is an amended report, the taxpayer hereby consents to the extension of the assessment period far this tax year to one year from
 the date ot filing of this amended report or three years frorn the filing of the original report, whichever period last expires, and agrees to reta in ali required records pertaining to that
 tax and tax period until the end of the extended assessment period, regardless of any statutory provision providing far a shorter period of retention. Far purposes of this extension,
 an orininal reoort filed befare the due date is deemed filed on the due date. 1am authorized to execute this consent to the extension of the assessment oeriod.

 Corporate Officer Signature                                                                                                                                                        1 Date
                                                                                   1010016266


                      REVENUEID          0823131
                      TAX YEAR END       12312016   NAME COMMAND ARMS ACCESSORIES L
RCT-101           cos-16¡       PAGE 2 OF 4 PA CORPORATE NET INCOME TAX REPORT 2016

SECTION A: BONUS DEPRECIATION                                                                                                        USE WHOLE OOLLARS ONLY
(lnclude REV-799, Schedule C-3, if claiming bonus depreciation.)
1. Current year federal depreciation of 168k prop.                                                                                                    o
2.   Current year adjustment for disposition of 168k prop.                                                                                            o
3.   Other adjustments.                                                                                                                               o
SECTION B: PA CORPORATE NET INCOME TAX
1. lncome or loss from federal return on a separate-company basis.                                                                                    o
2.   OEOUCTIONS:
     2A. Corporate dividends received (from REV-798, Schedule C-2, Une 6).                                                                            o
     28. lnterest on U.S. securities (GROSS INTEREST minus EXPENSES).                                                                                 o
     2C. Curren! yr. addtl. PA deprec. plus adjust. far sale (REV-799, Sched. C-3, Col. H; must include RE                                            o
     20. Other (from REV-860, Schedule 00) See instructions.                                                                                          o
     TOTAL OEOUCTIONS -Add Unes 2A through 20 and enterthe result on                                                                                  o
3.   AOOITIONS:
     3A. Taxes imposed on or measured by net income (from REV-860, Schedu                                                    3A                       o
     38. Employment incentive payment credit adjustment (lnclude Schedule W).                                                38                       o
     3C. Curren! year bonus depreciation (from REV-799, Sched. C-3                    . C; mus! inclu e REV-799).            3C                       o
     30. Intangible expense or related interest expense (REV-802, Sche                Line 11; must include REV-802).        3D                       o
     3E. Other (from REV-860, Schedule OA) See instructions.                                                                 3E                       o
     TOTAL AODITIONS -Add Unes 3A through 3E and enter t                                                                      3                       o

4.   lncome or loss with Pennsylvania adjustments (U                                                                          4                       o
5.                                                                                                                            5                       o
6.   lncome or loss to be apportioned (Une 4 mi                                                                               6                       o
7.   Apportionment (from Schedule C-1, 1C, or                                                                                 7               1.000000
8.                                                                                                                            8                      o
9. Nonbusiness income or loss allocate t                                    ·, Column A, Total; must include REV-934).        9                      o
1O. PA taxable income or loss after ap                                                                                       10                      o
                                                                                                                             11                      o
                                                                                                                             12                      o
                                                                  ). lf Une 12 is less !han zero, enter "O".                 13                      o
                                                              ible expense or related interest expense                       14                      o
                                                         elude REV-803).
                                                                                                                             15                      o
SCHEDULE C-1:                                   t Schedule For Corporate Net lncome Tax (lnclude Form RCT-106.)                           *

Sales Factor                                                                                                 Special Apportionment
Sales-PA             1A                                      o        1C           0.000000                  Numerator       2A                      o
Sales-Total          1B                                      o                                               Denominator     2B                      o
                                                                                                             Apportionment   2(               0.000000
                                                                                                             Proportion


                                  * Refer to the CT-1 PA Corporation Tax lnstructions, REV-1200, found at www.revenue.pa.gov.




L                   111111111111111111111111111111111111111111111111111111111111
                                      1010016266                                                                                  1010016266
                                                                                          1010016366


                      REVENUEID                            0823131
                      TAX YEAR END                         12312016                        NAME         COMMAND ARMS ACCESSORIES L
RCT-101           ¡os-16¡        PAGE 3 OF 4                       PA CORPORATE NET INCOME TAX REPORT 2016
SECTION C: CORPORATE STATUS CHANGES

                                                                        Final Report                    y
PA Corporations:
Did you ever transact business anywhere?                                                                N                                                         12312016
Did you hold assets anywhere?                                                                           N

Foreign Corporations:
Did you ever transact business in PA on your own or through an unincorporated entity?                   N
Did you hold assets in PA on your own or through an unincorporated entity?                              N


*Schedule of Disposition of Assets, REV-861, must be completed and filed with this report.,
Has the corporation sold or transferred in bulk, 51 percent or more of any class of assets?                                                                N
lf yes, enter the following information. (lnclude a separate schedule if additional space is n


     Purchaser Name
     Address Line 1
     Address Line 2
     City
     Sta te
     ZIP                                                                                                    Foreign Postal Code


SECTION D: GENERAL INFORMATION QUESTI

Describe corporate activity in PA
Describe corporate activity outside PA
Other states in which taxpayer has activity


State of lncorporation                              PA                                                          12152010

1. Does any corporation, individual oro                                            Id ali ora majority of the stock of this corporation?                           1    N
2. Does this corporation own ali or a                                         . ér corporations?    ·                                                              2    N
3. Is this taxpayer a partnership or other u                              . entity that elects to file federal laxes as a corporation?                             3    N
4.                                                                       e as originaliy reported for any prior period for which reports of change                 4    N
     have not been filed in PA?
                                                                                           Last Period End Date:


Accounting Method - F                                                                                   Accounting Method - Financia! Statements


              A      A='                                   O= Other                                                A      A = Accrual      C = Cash   O = Other


Other                                                                                                   Other




                    lllllll lllll lllll lllll   lllll 111111111111111111111111111111111
L                                        1010016366                                                                                        1010016366
                                                                                   1010016466


            REVENUEID     0823131
            TAX YEAR END  12312016   NAME COMMAND ARMS ACCESSORIES L
RCT-101 cos-1s¡  PAGE 4 OF 4 PA CORPORATE NET INCOME TAX REPORT 2016
SCHEDULE OF REAL PROPERTY IN PA (Attach a separate schedule if additional space is needed.)
Did you own or rent property in PA titled to the corporation or any single Member LLC during this filing period?                                   N
lf yes, the below section must be completed.
         O=Own
         R = Rent                 Street Address                                           City                                              KOZ/KOEZ




CORPORA TE OFFICERS
(See instructions.)                                          SSN                                                                               First Name         MI
Must provide requested information
for all filled officer positions.
President/Managing Partner
Vice Presiden!
Secretary
Treasurerrrax Manager



PREPARER'S INFORMATION
Mail to Preparer                                       N
Firm Federal EIN                                       264212393
Firm Name                                              DMITRIY                                        PC
Address Line 1
Address Line 2                                                                                       1
City                                                                                                         Province
Sta te                                                                                                       Country Code
ZIP                                                                                                          Foreign Postal Code

1 affirm under penalties prescribed by law, this r;p                 aci;ómpanying schedules and statements, has been prepared by me and to the best of my
knowled e and belief is a true, corree\ and .co                      /;~~:i];f'
Tax Preparer's Signature                                                                                                                            Date


                                                                                                                                                       02062017

INDIVIDUAL PREP                                                GOYKHMAN
PHONE                                         1·        30680
EMAIL                                            ITRIY@DGATAX.COM
PTIN/SSN                                         0751025




                    111111111111111111111111111111111111111111111111111111111111
                                       1010016466                                                                                  1010016466
REV-B60 CT (08-16)



           permsylvania                                 C-5 Schedule of Taxes
           DEPARTMENT OF REVENUE


                                                                                           TAXYEAR
                                                                                           BEGINNING      01012016
                                                                                                       ---------
                                                                                           TA X YEAR
CORPORATION NAME COMMAND ARMS ACCESSORIES                    REVENUE ID 0823131            ENDING         12312016
                                                                       --------



 1. PA Corporate Net lncome Tax ................................ .
 2. Philadelphia Business lncome and Receipts Tax (BIRT)
    - Net lncome Portian ........................................ .

 3. lncome Taxes - Other States ................................. .

 4. Local lncome Taxes ........................................ .

 5. Other lncome Taxes ........................................ .

 6. Total lncome Taxes (Total Lines 1 through 5) ....................... ·.-·~~--

 7. PA Capital Stock/Foreign Franchise Tax ........................ .
 8. Philadelphia Business lncome and Receipts Tax (BIRT)
    - Gross Receipts Portian ................................... i·i-'"''   ·1"-----"-""---------1


 9. Payroll Taxes .......................................... .

10. Real Estate Taxes ................................... _ .... .

11. Sales and Use Tax .............................. .

12. Business Privilege Tax - Other than lncome ....... .

13. Occupancy Tax .......................... .

14. Local Taxes - Not Based on lncome ...... .

15. Other Taxes - Not Based on lncome ....... .
16. Total Taxes Not lmposed on or Measur~ll)y In~~
    (Add Lines 7 through 15) .......... /1'.1\i'i' ..
17. Total Tax Expense Reported on Fed ,.
    (Add Lines 6 and 16) ........... (




                                                                                       Amount




            Total Car                            Line 3-E



                                                 Schedule OD - Other Deductions
                                   Description                                         Amount
            Federal Wages Disallowed as a Result of Tax
            Credits Under IRC Sec 45B or IRC Sec 51




            Total Carrv to RCT-101 Section B Line 2-D
                                                                                                       1607010020
                           PA SCHEDULE M
                           Reconciliatíon of Federal-Taxable
                           lncome (Loss) to PA-Taxable
                           lncome (Loss)
                           PA-20S/PA-65 M 05-16                         2016                                                                                                                   OFFICIAL USE ONLY
Name as shown on PA-205/PA-65 lnformatíon Return                                                                  FEIN                                                   PA Sales Tax License Number
COMMAND ARMS ACCESSORIES LLC                                                                                                      450603839
PA Schedule 1111, Part A. Classifying Federal lncome (Loss) for PA Personal lncome Tax Purposes
Classify, without adjustment, !he federal income (loss) from Schedule K of federal Form 1120S or from Schedule K offederal Form 1065. The entity mus! allocate or apportion
!he amounts from !he federal categories to !he reportable PA PIT classes. The total of !he specific federal line items should equal !he total of the federal schedule .•,,;}
                               Federal Form                                                          Classified for Pennsylvania Personal lij~me Tax purposes
      Form 1120S, Schedule K line                                      (a)                      ~                          ~                           ~                       -~                     ffl
      description                                                   Federal                PA Business                  lnterest                  Dividen«~i'F'.~J~:'.         ·. {loss)       Rent & Royalty
      Form 1065, Schedule K line                                    In come                  lncome                     lncome                     lncome~"'v ·.                  ·            lncome (loss)
      description
t--~~~~~~~~~~~~~-;-~~~~~-t-~~~~~--ic--~~~~~t-~
                                                                     (loss)                     (loss)             PA Schedule A             PA Sc:;~a~l~13                                D   PA Schedule E
      Ordinary income (loss) from
      trade or business activities                                                  o                         o
 2 Net income (loss) from rental
   real estate activities                                                           o                                                                                                                         o
 3 Other gross rental income (loss)
                                                                                    o                                                                                                                         o
 4 lnterest income
                                                                                    o
 5 Dividends
                                                                                    o                                                                              o
 6 Royalty income
                                                                                    o                                                                                                                         o
 7 Net short-term capital gain (loss)
                                                                                   o                                                                                                       o
 8 Net long-term capital gain (loss)
                                                                                                                                                                                           o
 9 Net gain (loss) from disposal of
   IRC Section 179 property
10 Net IRC Section 1231 gain (loss)
   from Form 4797
                                                                                                              o
11 Other income (loss)


                                                                                                             o
12 Total Federal income (loss) by'~~;i,
                                      '~<

   Pennsylvania classification.
                                                                                                             o                          o                          o                       o                  o




                            111111111111111111111111111111111111111111111111111111111111
L                                                1607010020                                                                                                 1607010020
                                                                                                          1607110028
                                     PA SCHEDULE M
                                     Reconciliation of Federal-Taxable
                                     lncome (Loss) to PA-Taxable
                                     lncome (Loss)
                                     PA-20S/PA-65 M 05-16                            2016                                                                                                   OFFICIAL USE ONLY
Name as shown on PA-20S/PA-65 lnfonnation Return                                                                                                                       FEIN
COMMAND ARMS ACCESSORIES LLC                                                                                                                                                       450603839
PA Schedule M, Part B. Determining PA Reportable lncome (Loss) by Classification
The entity may need to prepare a PA Schedule M, Par! B, if it must make adjustments to properly
determine its reportable classified income (loss) far its PA-20S/PA-65 lnformation Retum. This specific                                                                            Total Renta! lncome (Loss) or
list of adjustments applies to income (loss) from a business orfarm and rental/royalty income (loss).                                                           PAAllop~ed         Total Business lncome (Loss)
Enter whole dollars only.                                                                                                                                                             Before Apportionment

Section A. Federal Classified lncome (Loss). lncome class from Part A, Column:
                                                                                                                                                                                   2
              Enter the initial of Column (b) or (f) only.                                                                                                                                                    o
Section B. ltemize income adjustments that increase PA reportable income (reduce the loss).
 a   Deferred income relating to advance payments far goods and services ....                                                                                                      2

 b   Difference in qualified gain (loss) far each business sale of property ...... .                                                                                               4

 c   Gain from business like-kind exchanges, see PA PIT Guide for instructions                                                                                                     6

 d   Gain (loss) on involuntary conversions - IRC Section 1033 ............... .                                                                                                   8

 e   lncome from cancellation of debt that PA treats differently from federal rules.                                                                                               10
     lncreases in income in the year of change resulting from spread in the year of change associated with 1
     Section 481(a) adjustment .................................... .                                                                                                              12                         o
 g   lncome from obligations of other states and organizations that is not exempt far PA purposes .                                                                                14
 h   Other income adjustments that increase PA-reportable income. Submit statement .....                                                                                           16
 B   Total                                                                                                                                                                     o   18                         o
Section C. ltemize income adjustments that decrease the PA reportable income
 a   Difference in qualified gain (loss) for each business sale of property .......... .                                                                                           2

 b   lncome from obligations of the U.S. govemment and other organizations that is not taxable                                                           3                         4

 c   Decreases for previously reported income in prior year resulting from spread associated with 1                                                      5                         6                          o
 d   Other income adjustments that decrease PA-reportable income. Submit s                                                                               7                         8
 e   Total                                                                                                                                               9                     o   10                         o
                                                                                                                                                                               o   2                          o
Section E. ltemize those expenses that PA law does not allow that
These adjustments increase PA reportable income (reduce the loss).

 a   Taxes paid on income.Submit REV-1190 ....... .                                                                                                                            o   2                          o
 b   Differences in depreciation/amortization taken far PA a                                                                                             3                         4                          o
                                                                                                                                                         5                         6
                                                                                                                                                         7                         8
                                                                                                                                                         9                         10                         o
     Expense adjustments to qualify far the PA                                                                                                           11                        12
 g   Other expenses the entity deducted on its fe                                                                                                        13                        14
 E   Total                                                                                                                                               15                    o   16                         o
Section F. ltemize those expenses
These adjustments decrease PA rep

                                                                                                                                                                                   2                          o
 b                                                                                                                                                       3                         4

 c   Differences in dep                                                                                                                                  5                     o   6                          o
 d                                                                                                                                                       7                         8                          o
                                                                                                                                                         9                         10

                                                            or partnership as beneficiary) ................................ .                            11                        12

 g   Expense adjustments to qualify far federal credits ................................................... .                                            13                        14                         o
 h   Curren! expensing of Intangible Drilling costs ·Schedule 1, Line 5 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          o
                                                                                                                                                        t - 1 _ 5 - + - - - - - - - - -16
                                                                                                                                                                                        +--+----------l
     Other expenses PA allows that the entity did not deduct on the federal return. Submit statement...............                                      17                        18
F    Total                                                                                                                                               19                    o   20                         o
Section G. Total Taxable lncome (Loss).Add Section D, plus E, minus F.                                                                                                             2
                                                                                                                                                                               o                              o


                               111111111111111111111111111111111111111111111111111111111111
                                                     1607110028                                                                                                              1607110028
                                                                                                               1607110028
                                       PA SCHEDULE M
                                       Reconciliation of Federal-Taxable
                                       lncome (Loss) to PA-Taxable
                                       lncome (Loss)
                                       PA-20S/PA-65 M (05-16                             2016                                                                                                 OFFICIAL USE ONLY
Name as shown on PA-20S/PA-65 lnformation Return                                                                                                                          FEIN
COMMAND ARMS ACCESSORIES LLC                                                                                                                                                         450603839
PA Schedule M, Part B. Determining PA Reportable lncome (Loss) by Classification
The entity may need to prepare a PA Schedule M, Par! B, if it mus! make adjustments to property
determine its reportable classified income (loss) far its PA-20S/PA-65 lnfarmation Return. This specific                                                                             Total Rental lncome (Loss) or
list of adjustments applies to income (loss) from a business orfarm and rental/royalty income (loss).                                                                                Total Business lncome (Loss)
Enter whole dollars only.                                                                                                                                                               Before Apportionment

Section A. Federal Classified lncome (Loss). lncome class from Par! A, Column:
                                                                                                                                                                                     2
             Enter the initial of Column (b) ar (f) only.                                                                                                                                                       o
Section B. ltemize income adjustments that increase PA reportable income (reduce the loss).
 a   Deferred income relating to advance payments far goods and services .....                                                                                                       2


 b   Difference in qualified gain (loss) far each business sale of property ......... .                                                                                              4

 e   Gain from business like-kind exchanges, see PA PIT Guide far instructions ... .                                                                                                 6

 d   Gain (loss) on involuntary conversions- IRC Section 1033 ...                                                                                                                    8

 e   lncome from cancellation of debt that PA treats differently from federal rules ...... .                                                                                         10
     lncreases in income in the year of change resulting from spread in !he year of change associated with 1
     Section 481(a) adjustment...                      ...............           . .............. .                                                                                  12

 g   lncome from obligations of other states and organizations that is not exempt far PA purposes .                                                                                  14
 h   Other income adjustments that increase PA-reportable income. Submit statement ....                                                                                              16

B    Total                                                                                                                                                                       o   18                         o
Section C. ltemize income adjustments that decrease the PA reportable income (increas
 a   Difference in qualified gain (loss) far each business sale of property ........ .                                                                                               2

 b   lncome from obligations of the U.S. govemment and other organizations that is no! taxable far                                                           3                       4

 e   Decreases for previously reported income in prior year resulting from spread associated with                                                            5                       6
 d   Other income adjustments that decrease PA-reportable income. Submit                                                                                     7                       8

e    Total                                                                                                                                                   9                   o   10                         o
Section D. Adjusted PA Reportable lncome.See PA-20S/PA-65 Sche                                                                                                                   o   2                          o
Section E. ltemize those expenses that PA law does not allow that                                                                  federal form.
These adjustments increase PA reportable income (reduce !he loss).

a    Taxes paid on income.Submit REV-1190 .............. .                                                                                                                       o   2

 b   Differences in depreciation/amortization taken far PA a                                                                                                 3                       4                          o
 e   Key man lile insurance premiums (owners as benefi                                                                                                       5                       6

d    Differences in PA treatment of guaranteed payme.                                                                                                        7                       8
                                                                                                                                                             9                       10                         o
     Expense adjustments to qualify far !he PA                  ..·                                                                                          11                      12
                                                              "-~¿

g    Other expenses the entity deducted on its fe                                                 no! allow. Submit statement ............ .                 13                      14

E    Total                                                                                                                                                   15                  o   16                         o
Section F. ltemize those expenses t
These adjustments decrease PA rep

                                                                                                                                                                                     2

 b                                                                                                                                                           3                       4

 c   Differences in deprec·                                                                                                                                  5                       6                          o
d    IRC Section 179 exp                                             PA purposes is $25,000) .................... .                                          7                       8                          o
                                                               rporation shareholder-employees . . . . . . . . . . . . . . . . .                            1-9-+------~---+--+----------l
                                                                                                                                                                            10

                                                               ar partnership as beneficiary) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   1 - 1 _ 1 - + - - - - - - - -12
                                                                                                                                                                                         -+--+---------l
g    Expense adjustments to qualify far federal credits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   l - 1 _ 3 - + - - - - - - - - -14
                                                                                                                                                                                           +--+---------1
 h   Curren! expensing of Intangible Drilling costs - Schedule 1, Line 5 .................................. .                                                 15                           16
     Other expenses PA allows that !he entity did no! deduct on the federal retum. Submit statement. ............. .                                         17                      18

F    Total                                                                                                                                                   19                  o   20                         o
Section G. Total Taxable lncome (Loss).Add Section D, plus E, minus F.
                                                                                                                                                                                 o   2
                                                                                                                                                                                                                o


                                 111111111111111111111111111111111111111111111111111111111111
                                                       1607110028                                                                                                           1607110028
                                                                                          1608018287



                                                          PA-40 NRC-1 - 2016
                                           Directory of Nonresident Owners (lndividuals)                                     (OS-16)
                                                         ENTER ONE LETTER OR NUMBER IN EACH BOX.



450603839                     G           COMMAND ARMS ACCESSORIES LLC                                                                 Amended Schedule       N


                                                               Directory of Nonresídent Owners (lndividuals)
Lis! every nonresident individual ownerwho received a PA-20S/PA-65 Schedule NRK-1 from !he PA S corporation, partnership or
block for nonresident individuals participating in the PA-40 NRC. Do not use more than one line per entry. IMPORTANT:   ·•
and submit only the PA-20S/PA-65 Schedules NRK-1 for each nonresident individual electing to file on the PA-40 NRC.
TO LIST ENTITIES.
                                                                           Nonresident Individual Owners

                                               Filing on                                                                                      Tax withheld
                        SSN                   PA-40NRC                           Last Name                                                   for each Owner




    1
    2
    3
    4
    5


    6
    7
    8
    9
    10


   11
   12
   13
   14
   15


   16
   17
   18
   19
   20


                                                                                                                              Total                      o




                              lllll lllll lllll
L                   lllllll                     lllll 111111111111111111111111111111111
                                           1608018287                                                                           1608018287
                                                                                             1607613005

                           PARTNER/MEMBER/
                           SHAREHOLDER DIRECTORY - 2016
                           PA-20S/PA-65 Directory (05-16)



COMMAND ARMS ACCESSORIES LLC                                                                                                                 450603839                    e
The entity must list its partnersimembers/shareholders on this schedule. CODE- Enter the type of owner code: Rl=Resident Individual, NR=Nonresident In

Individual (S Corp Only), P=Partnership, C=C Corp, E=Estate, T=Tnust, S=S Corp, L=LLC taxed as a Partnership, LC=LLC taxed as a C Corp, LS=LLC tax            S Corp, DE=Disregarded

Entity, B=Bank/Financial lnstitution, l=lnsurance Company, X=Exempt SSN/FEIN; Revenue ID; Ownership %- (enter each owners percentage);




1         Code            RI              SSN/FEIN                           1352              Revenue ID                                                Ownership %        05000000

Name & Address:E LDAD OZ
3806 BENSALEM BLVD
BENSALEM PA 19020


2         Code            NR              SSN/FEIN             FOREIGNUS                                                                                 Ownership %       05000000

Name & Address: MOS HE OZ
DOC HERZEL BLDG 8 APT 203
TEL AVIV ISRAEL


3         Code                           SSN/FEIN                                                                                                        Ownership %

Name & Address:




4         Code                           SSN/FEIN                                              Revenue ID                                                Ownership %

Name & Address:




5         Cede                                                                                 Revenue ID                                                Ownership %

Name & Address:




6         Code                           SSN/FEIN                                              Revenue ID                                                Ownership %

Name & Address:




L                     lllllll   lllll lllll lllll1607613005
                                                   lllll 111111111111111111111111111111111
                                                                                                                                                 1607613005
                                                                                                    1607217526

                                 PA Schedule RK-1 (05-16)
                                 2016 Resident Schedule of
                                 Shareholder/Partner/Beneficiary Pass Through lncome, Loss and Credits


                       1352                   oz                                                                                   ELDAD

                                                                                                                                                                Final        Y



         3806 BENSALEM BLVD                                                                                                                                   Owner          1

                                                                                                                                                                      00000
                                                                                                        Amended            N
         BENSALEM                                           PA           19020                                                                                        00000
                                                                                                                                            Partner's % of:
         COMMAND ARMS ACCESSORIES LLC                                                                                                      Profit sharing %           05000

         POMPANO BEACH                                      FL           33064                      450603839                              Loss sharing %             05000
                                                                                                                                             Capital
         Fiscal Year        N                                  (EstatefTrust=E, Partnership=P, PA S Corp =                                   Ownership %              05000

         Short Year         N                                  General Partner or              N
                                                               LLC Member-Manager

              PA-Taxable Business lncome (Loss) from Operations                                                                       1                                 o
         2    lnterest 1ncome                                                                                                         2                                 o
=
.,
t:       3    Dividend lncome                                                                                                         3                                 o
D..      4    Net Gain (Loss) from the Sale, Exchange or Disposition of Property                                                      4                                 o
         5    Net lncome (Loss) from Rents, Royalties, Patents and Copyrights                                                         5                                 o
         6    lncome oflfrom Estates or Trusts                                                                                        6                                 o
         7    Gambling and Lottery Winnings (Loss)                                                                                    7                                 o

:¡::.,   8    Residen! Credit. Submit statement.                                                                                      8                                 o
D..      9    Total Other Credits. Submit statement.                                                                                  9                                 o

;::::    10                                                                                                                           10                                o
 .,
t:
         11                                                                                                                           11                                o
D..
         12   All Other Guaranteed Payment                                                                                            12                                o
>
         13                                                                                                                           13                                o
 .,
t:       14   Distributions from PA Ac                                                                       Liquidating       N      14                                o
D..
         15   Distributions of Cash,                                                                                                  15                                o
>        16   Nontaxable income (1                                                                                                    16                                o
.,
t:            Submit statement.
D..
         Note: Unes 17 through 20
;;;      17   Owner's Share of IRC Section 179 allowed according to PA rules                                                         17                                 01
~        18   Owner's Share of Straight-Line Depreciation                                                                            18                                 o
D..
         19   Partner's Share of Nonrecourse Liabilities at year-end                                                                 19                                 o
         20   Partner's Share of Recourse Liabilities at year-end                                                                    20                                 o
         NOTE: Amounts from this schedule must be reported on the appropriate PA Tax Retum.




         L                      lllllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                     1607217526                                                                     1607217526
                                                                                                1607317821

                             PA Schedule NRK-1 (05-16)
                             2016 Nonresident Schedule
                             of Shareholder/Partner/Beneficiary Pass Through lncome, Loss and Credits


      FOREIGNUS                          oz                                                                                             MOSHE

                                                                                                                                                                     Final       Y



      DOC HERZEL BLDG 8 APT 203                                                                                                                                    Owner         1
                                                                                                    EstatefTrust=4, Partnership=S, LL

                                                                                                                                                                           00000
                                                                                                   Amended            N
      TEL AVIV                                                                                                                                                             00000
                                                                                                                                                 Partner's % of:
      COMMAND ARMS ACCESSORIES LLC                                                                                                              Profit sharing %           05000

      POMPANO BEACH                                      FL           33064                     450603839                                       Loss sharing %             05000
                                                                                                                                                  Capital
      Fiscal Year        N                                  (EstatefTrust=E, Partnership=P, PA S Corp                                             Ownership %              05000

      Short Year         N                                  General Partner or             N                                   y
                                                            LLC Member-Manager



      NOTE: Amounts from this schedule must be reported on the appropriate P
           PA-Taxable Business lncome (Loss) from Operations                                                                               1                                 o
=
1:    2    Net Gain (Loss) from the Sale, Exchange or Disposition of Property ,                                                            2                                 o
~     3    Net lncome (Loss) from Rents, Royalties, Patents and         Copyrights1~;;~~                                                   3                                 o
      4    lncome of/from Estates or Trusts                                                                                                4                                 o
      5    Gambling and Lottery Winnings (Loss)                                                                                            5                                 o

=
1:
      6    PA Nonresident Tax Wilhheld                                                                                                     6                                 o
~     7    Total Other Credits. Submit statement.                                                                                         7                                  o
      8                                                                                                                                   8                                  o
<::   9    Guaranteed Payments far Capital or 01                                                                                          9                                  o
1:
.,
a.
      1o                                                                                                                                  10                                 o
      11   Guaranteed Payments to !he Retired Partner                                                                                     11                                 o

                                                                                                        Liquidating       N               12                                 o
                                                                                                                                          13                                 o
                                                                                                                                          14                                 o

                                                                                                                                          15                                 o
                                                                                                                                          16                                 o
                                                                                                                                          17                                 o
                                                                                                                                          18                                 o




      L                   lllllll lllll lllll   lllll lllll 111111111111111111111111111111111
                                                 1607317821                                                                              1607317821
           pennsylvania
           DEPARTMENT OF REVENUE



REV-854         (TR)03-17
EINrr AX YEAR/ADDRESS CHANGE



                                              INSTRUCTIONS FOR REV-854 COUPON
                    NOTE: You may make these account updates electronically through e-TI DES at )NWW.etides.state.pa.us
           1.     Enter account information including Revenue ID, employer identification numb                           EIN), corporation
                  name, current tax year begin, current tax year end and complete mailing ads;l
                                                                                                           A;;-
           2.    Enter changes in account information on the right-hand side of the coupo'                                    , tax year
                begin, tax year end, and address. lf the address has changed, enter th                            new a        son the form.
                Do not use this coupon to change a corporation name. Call the Depa                                . tate, Corporation Bureau
                at 717-787-1057 (Option 4) and speak to a customer service repre                                  · change of name
                information.
          3.      Signature, title, date, email address and telephone numbe
                  of the corporation.
          4.      Fax or email to:
                     Fax: 717-787-3708
                     Email: ra-btftregisfax@pa.gov




                                                        RUCTIONS BEFORE COMPLETING THIS COUPON.



r   Corporation Name
                                                 EIN/TAX YEAR/ADDRESS CHANGE


                                                                                  RevenuelD
                                                                                                                    DEPT USE ONLY




    COMMAND A
    Curren! EIN                                                            New EIN              New Tax Yr Begin         New Tax Yr End
                                                                           450603839
    Curren! Street Address First Line                                      New Street Address First Line
                                                                           3901 NE 12TH AVE SUITE 400
    Curren! Street Address Second Line                                     New Street Address Second Line


    Cu rrent City                           C. State Curren! ZIP           New City                                      N.State New ZIP
                                                                           POMPANO BEACH                                  FL     33064
                        Signature                                  Tille                                          Date


                        Email                                                                 Telephone
                             REV-276                                                     1603610955
                            Application for
                            Extension of Time to File
                            REV-276 EX (05-16)
                            PA DEPARTMENT OF REVENUE              20 16                                                                                                      OFFICIAL USE ONL Y

                                                                           EC     OFFICIAL USE ONLY     FC
                                                                          D         1              1    D
  (0    Print the first two (2) letters of the las! name if far a PA-40. Print !he first two (2) letters of !he       DO NOT ST APLE
        name if a PA-41, PA-40NRC, PA-40NRC-AE, or PA-20S/PA-65. lf PA-40NRC, PA-40NRC-AE,                           PA-40, PA-41, PA-40NRC, PA-40NRC-AE, PA-20S/PA-65
or PA-20S/PA-65, enter the entity name starting with the first box of the "Last, Estate, Trust, or Entity             APPLICA TION FOR EXTENSION OF TIME TO FILE
Name" and continue until you have used ali the space available (if needed). lf you do not have
enou h s ace far the name do not use the address line. See instructions far Fiducia accounts.
Your Social Security Number                                      Spouse's Social Security Number



                            PLEASE WRITE IN YOUR SOCIAL SECURITY YOUR SPOUSE'S SOCIAL SECURITY OR
Last, Estate or Trust, or Entity Name                                                    First Name
COMMAND ARMS ACCESSORIES LLC
Spouse's Last Name or Name of Trustee for Estate or Trust                                Spouse's First Name                                  !he box far the kind of PA Retum you will file


                                                                                                                                             PA-40NRC Consolidated Nonresident Tax Retum

First Line of Address                                                                                                                        PA-40NRC-AE Nonresident Consolidated
                                                                                                                                             T ax Return. Athletes & Entertainers

                                                                                                                                             PA-41 Fiduciary lncome Tax Return

Second Line of Address                                                                                                                  X    PA-20S/PA-65

3901 NE 12TH AVE SUITE 400                                                                                                              lndicate the taxable year. Check !he box.

                                                                                                                                        X    CalendarYear             2O16
City or Post Office                                                                      Staté:;                                             Fiscal Year, beginning

POMPANO BEACH
                                                                                                                                            AMOUNT OF YOUR PAYMENT
                                                                                                                                   $                                     o
Spouse's Signature
An extension of time until             O9 I 15I1 7                                                 return of the above named taxpayer far the taxable year
beginning        O1 / O1 / 16              month date year
                 month     date    ye ar
(See instructions regarding type and length of extensi
Has an extension of time to file been previously gr
IF YOU ARE SUBMITTING A PAYMENT                                                      TION, COMPLETE THE "AMOUNT OF YOUR PAYMENT" BLOCK ABOVE
ANO THE EXTENSION PAYMENT VO
State in detail the reason the taxpayer                                                                        MOR E TIME IS RE QUE STE D
                                                                                se additional sheet if necessary)
TO ACQUIRE ALL INFOR                                                                               COMPLETE AND FILE AN ACCURATE RETURN.
                                                                     declare that to the best of my knowledge and belief, the statements made herein are true and corree!.
                                                                  . - Under penalties of perjury, 1declare that to the best of my knowledge and belief, the
                                                                 t 1am authorized by the taxpayer to prepare this application, and that 1am:
         A memberin                                          r of the highest court of (specify jurisdiction)
         A public acco
         A person enro                             fore the Interna! Revenue Service.
         A duly authoriz                         g a power of attorney. (The power of attorney need not be submitted unless requested.)
         A person standing in cose personal or business relationship to !he taxpayer who is unable to sign this application because of illness,
         absence, or other good cause. My relationship to the taxpayer and the reason(s) why the taxpayer is unable to sign this application are:

Relationship                                                                                            Reason(s)   -------------=c=-==-=--=-==--=---
                                                                                                                                                                      02062017
SIGNATURE OF PREPARER OTHER THAN TAXPAYER                                                                                                                DATE

                 Mail extension, the extension payment voucher and payment, if applicable, to:                         PA DEPARTMENT OF REVENUE
                                                                                                                       BUREAU OF INDIVIDUAL TAXES
                                                                                                                       PO BOX 280504
                                                                                                                       HARRISBURG, PA 17128--0504




L                    lllllll lllll lllll lllll lllll 111111111111111111111111111111111
                                          1603610955                                                                                      1603610955
           CUT ALONG DOTTED UNE
         276 EXTENSION PAYMENT VOUCHER


    45    co                        1603610955
                                        PAYMENT AMOUNT


                                    $              O.DO



         DEPARTMENT USE ONLY


L
                                          ELECTRONIC FUNDS TRANSFER IS RECOMMENDED
                                                FOR PAYMENTS OF $1,000 OR MORE
                                           INSTRUCTIONS FOR REV-853
                        PA CORPORATE NET INCOME TAX ANNUAL EXTENSION REQUEST COUPON
              1. Do not use this coupon if electronically submitting an extension request with payment.
              2. Enter account information including file period begin, file period end, Revenue ID, corporation name,
                 state of incorporation, EIN and complete mailing address.
              3. Taxpayers granted an extension to file the federal return will automatically be                                 anted an extension to
                 file RCT-101, PA Corporate Net lncome Tax Report. Corporate taxpayers grant                                       federal extension must
                 indicate this on Page 1 of RCT-101 and include a copy of the federal extension                                    est with the report.
                 There is no need to file REV-853. However, if you do not request a federaL                                          ou may file REV-853
                 to request a Pennsylvania extension of up to 60 days. Payment must still                                                original due date
                 of the report.
              4. Enter payment required far PA corporate net income (CNI) tax. lf
                 zero.
              5. Payments of $1,000 or more must be made electronically or \;>¡                                          shier's check remitted in
                 person ar by express mail courier. For non-electronic paym ·                                       obfjon and check payable to PA
                 Department of Revenue to:
                              PA DEPARTMENT OF REVENUE
                              327 WALNUT ST FL 3
                              PO BOX 280701
                              HARRISBURG PA 17128-0701
              6. Payments less than $1,000 may be made electron ,,                                   ailing the coupon and check payable to
                 PA Department of Revenue to:                     ·
                         PA DEPARTMENT OF REVENUE
                         PO BOX 280425
                         HARRISBURG PA 17128-0425¡t_,.,
                   Filing returns and making payment ·e>
                   www.revenue.pa.gov and selectin
              7. Signature, title, date, email {                             phone number must be provided by a representative
                 of the corporation.             "~
              8. Must use mmddyyyy


                                                                UCTIONS BEFORE COMPLETING THIS COUPON.

 ~                                                         H HERE BEFORE MAILING
---:\..--------------------------7-------------


r   File Period Begin
                                                                 PA CORPORATE NET INCOME TAX
                                                      EV-853 ANNUAL EXTENSION REQUEST
                                                                                                                              DEPT USE ONL Y




    01012016
    Corporation Name
                                                          LLC                                                        USE WHOLE DOLLARS ONL Y
    Sta te of 1ncorporation
    PA                                    450603839                                                   1.CNITAXPAYMENT               $             O.DO
    Street Address
    3901 NE 12TH AVE, SUITE 400
    City                                          State    ZIP
    POMPANO BEACH                                 FL       33064                 111111111111111111111111111111111111111111111111111111111111
                                                                                                   8530016166
                              Signature                              Title                                                Date


                              Email                                                                  Telephone
